





CITATION: Edwards v. Karpacs, 2011
      ONCA 520



DATE: July 13, 2011



DOCKET: C53221



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Simmons JJ.A.



BETWEEN



Ray Edwards



Plaintiff (Respondent)



and



Stefan Karpacs and Antonio Bacsa



Defendants (Antonio Bacsa, Appellant)



W. Peter Murray, for the appellant, Bacsa



Colin Geoffrey Millar, for the respondent



Heard:  July 12, 2011



On appeal from the judgment of Justice
          Barry Matheson of the Superior Court of Justice, dated October 26, 2010.



APPEAL BOOK ENDORSEMENT



[1]

There is nothing in the terms of the mortgage or the commitment letter
    to support the contention that there was an implicit understanding that the
    appellant would not be liable under his guarantee until the full amount on the
    mortgage was advanced.

[2]

In the circumstances presented by this record, the respondents decision
    not to pursue the $50,000 in the context of the Crowns forfeiture proceeding
    does not preclude its claim against the guarantor for that amount as part of
    the amount owed under the guarantee.

[3]

It will be open to the appellant on the accounting ordered to argue, if
    so advised, to claim that the $50,000 was not advanced under the mortgage.  We
    express no view on the merits of that argument.

[4]

The appeal is dismissed.  Costs in the amount of $2,500, inclusive of
    disbursements and all applicable taxes to the respondent.


